NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2017
                                                                      MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                    U.S. COURT OF APPEALS




STEFAN JOHN DENSER, AKA Robert                  No.    14-73282
John Denser, AKA Sean,
                                                Agency No. A017-206-586
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 13, 2017**
                             San Francisco, California

Before: KOZINSKI and FRIEDLAND, Circuit Judges, and ARTERTON, ***
District Judge.

      Stefan Denser petitions for review of the Board of Immigration Appeals’

decision affirming the denial of his application for withholding of removal. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Janet Bond Arterton, Senior United States District
Judge for the District of Connecticut, sitting by designation.
have no jurisdiction to consider Denser’s factual argument that his conviction was

not for a “particularly serious” crime. See Pechenkov v. Holder, 705 F.3d 444,

448-49 (9th Cir. 2012). We do have jurisdiction to consider his legal argument—

that the BIA applied an incorrect legal test—and we consider that argument de

novo. See 8 U.S.C. § 1252(a)(2)(D); Brezilien v. Holder, 569 F.3d 403, 410-11

(9th Cir. 2009). But because we have already determined that the challenged test

is valid, Denser cannot succeed. See Miguel-Miguel v. Gonzales, 500 F.3d 941,

944-49 (9th Cir. 2007) (reviewing and upholding the test described in In re Y-L-,

A-G- & R-S-R-, 23 I&N Dec. 270 (2002), overruled on other grounds by Zheng v.

Ashcroft, 332 F.3d 1186, 1196 (9th Cir. 2003)); see also Rendon v. Mukasey, 520

F.3d 967, 973-76 (9th Cir. 2008) (upholding a removal order under application of

the test in In re Y-L-).

       DISMISSED in part and DENIED in part.




                                         2